UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21910 Claymore Exchange-Traded Fund Trust 2 (Exact name of registrant as specified in charter) 227 West Monroe Street, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Amy J. Lee 227 West Monroe Street, Chicago, IL 60606 (Name and address of agent for service) Registrant’s telephone number, including area code:(312) 827-0100 Date of fiscal year end: August 31 Date of reporting period: March 1, 2015 to May 31, 2015 Item 1.Schedule of Investments. Attached hereto. Guggenheim China All-Cap ETF SCHEDULE OF INVESTMENTS (Unaudited) May 31, 2015 Shares Value COMMON STOCKS† - 99.7% Financial - 36.7% China Construction Bank Corp. — ClassH $ Industrial & Commercial Bank of China Ltd. — ClassH Bank of China Ltd. — ClassH China Life Insurance Company Ltd. — ClassH Ping An Insurance Group Company of China Ltd. — ClassH Bank of Communications Company Ltd. — ClassH China Overseas Land & Investment Ltd. China Merchants Bank Company Ltd. — ClassH Agricultural Bank of China Ltd. — ClassH PICC Property & Casualty Company Ltd. — ClassH China Pacific Insurance Group Company Ltd. — ClassH China Minsheng Banking Corporation Ltd. — ClassH China Resources Land Ltd. China Cinda Asset Management Company Ltd. — ClassH China CITIC Bank Corporation Ltd. — ClassH* People's Insurance Company Group of China Ltd. — ClassH Haitong Securities Company Ltd. — ClassH China Taiping Insurance Holdings Company Ltd.* Huishang Bank Corporation Ltd. — ClassH CITIC Securities Company Ltd. — ClassH China Everbright Ltd.1 Country Garden Holdings Company Ltd. China Vanke Company Ltd. — ClassH New China Life Insurance Company Ltd. — ClassH Evergrande Real Estate Group Ltd.1 Sino-Ocean Land Holdings Ltd. Shimao Property Holdings Ltd. Sunac China Holdings Ltd. Longfor Properties Company Ltd. Chongqing Rural Commercial Bank Company Ltd. — ClassH Shanghai Industrial Holdings Ltd.1 Yuexiu Property Company Ltd.1 Shares Value COMMON STOCKS† - 99.7% (continued) Financial - 36.7% (continued) Bank of Chongqing Company Ltd. — ClassH $ Guotai Junan International Holdings Ltd. Far East Horizon Ltd. Renhe Commercial Holdings Company Ltd.* SOHO China Ltd. KWG Property Holding Ltd. Shenzhen Investment Ltd. Harbin Bank Company Ltd. — ClassH3 Guangzhou R&F Properties Company Ltd. — ClassH* Agile Property Holdings Ltd.1 Greentown China Holdings Ltd.* Shui On Land Ltd. Franshion Properties China Ltd. Poly Property Group Company Ltd. China South City Holdings Ltd.1 Hopson Development Holdings Ltd.* Yanlord Land Group Ltd. China Overseas Grand Oceans Group Ltd. E-House China Holdings Ltd. ADR Kaisa Group Holdings Ltd.*,†††,1,2 – Total Financial Communications - 22.5% Tencent Holdings Ltd. China Mobile Ltd. Baidu, Inc. ADR* Alibaba Group Holding Ltd. ADR* Ctrip.com International Ltd. ADR* China Telecom Corporation Ltd. — ClassH China Unicom Hong Kong Ltd. Vipshop Holdings Ltd. ADR*,1 Qihoo 360 Technology Company Ltd. ADR* Youku Tudou, Inc. ADR* SINA Corp.*,1 ZTE Corp. — ClassH Sohu.com, Inc.* YY, Inc. ADR*,1 China Communications Services Corp. Ltd. — ClassH SouFun Holdings Ltd. ADR Bitauto Holdings Ltd. ADR* 58.com, Inc. ADR* BYD Electronic International Company Ltd.* Coolpad Group Ltd. 21Vianet Group, Inc. ADR*,1 Guggenheim China All-Cap ETF SCHEDULE OF INVESTMENTS (Unaudited) May 31, 2015 Shares Value COMMON STOCKS† - 99.7% (continued) Communications - 22.5% (continued) Autohome, Inc. ADR* $ CITIC Telecom International Holdings Ltd. 51job, Inc. ADR* TCL Communication Technology Holdings Ltd. E-Commerce China Dangdang, Inc. — ClassA ADR*,1 Total Communications Energy - 9.4% CNOOC Ltd. PetroChina Company Ltd. — ClassH China Petroleum & Chemical Corp. — ClassH China Shenhua Energy Company Ltd. — ClassH China Longyuan Power Group Corporation Ltd. — ClassH Kunlun Energy Company Ltd. China Oilfield Services Ltd. — ClassH GCL-Poly Energy Holdings Ltd.*,1 Shares Value China Coal Energy Company Ltd. — ClassH Yanzhou Coal Mining Company Ltd. — ClassH Xinyi Solar Holdings Ltd. Sinopec Engineering Group Company Ltd. — ClassH Trina Solar Ltd. ADR*,1 Sinopec Oilfield Service Corp. — ClassH* Beijing Jingneng Clean Energy Co. Ltd. — ClassH Shougang Fushan Resources Group Ltd. Sinopec Kantons Holdings Ltd. CIMC Enric Holdings Ltd. United Energy Group Ltd.* China Suntien Green Energy Corporation Ltd. — ClassH Total Energy Consumer, Non-cyclical - 8.0% Hengan International Group Company Ltd. Want Want China Holdings Ltd. China Mengniu Dairy Company Ltd. WH Group Ltd.*,3 Sinopharm Group Company Ltd. — ClassH Tingyi Cayman Islands Holding Corp. Sino Biopharmaceutical Ltd. New Oriental Education & Technology Group ADR* WuXi PharmaTech Cayman, Inc. ADR* COMMON STOCKS† - 99.7% (continued) Consumer, Non-cyclical - 8.0% (continued) China Conch Venture Holdings Ltd. $ Sihuan Pharmaceutical Holdings Group Ltd.†††,2 COSCO Pacific Ltd. Mindray Medical International Ltd. ADR Zhejiang Expressway Company Ltd. — ClassH CSPC Pharmaceutical Group Ltd. Tsingtao Brewery Company Ltd. — ClassH China Medical System Holdings Ltd. Uni-President China Holdings Ltd. Shenzhen International Holdings Ltd. Shandong Weigao Group Medical Polymer Company Ltd. — ClassH Jiangsu Expressway Company Ltd. — ClassH Luye Pharma Group Ltd.* Shanghai Fosun Pharmaceutical Group Company Ltd. — ClassH TAL Education Group ADR* China Agri-Industries Holdings Ltd.* Tong Ren Tang Technologies Company Ltd. — ClassH China Huishan Dairy Holdings Company Ltd. CP Pokphand Company Ltd. Guangzhou Baiyunshan Pharmaceutical Holdings Company Ltd. — ClassH China Modern Dairy Holdings Ltd. SSY Group Ltd. Phoenix Healthcare Group Company Ltd. China Yurun Food Group Ltd.* Shenzhen Expressway Company Ltd. — ClassH China Shengmu Organic Milk Ltd.*,3 Fu Shou Yuan International Group Ltd. Vinda International Holdings Ltd. Hua Han Bio-Pharmaceutical Holdings Ltd. Tibet 5100 Water Resources Holdings Ltd. China Shineway Pharmaceutical Group Ltd. Wumart Stores, Inc. — ClassH* Guggenheim China All-Cap ETF SCHEDULE OF INVESTMENTS (Unaudited) May 31, 2015 Shares Value COMMON STOCKS† - 99.7% (continued) Consumer, Non-cyclical - 8.0% (continued) China Animal Healthcare Ltd.†††,2 $ Total Consumer, Non-cyclical Industrial - 6.7% China Communications Construction Company Ltd. — ClassH Anhui Conch Cement Company Ltd. — ClassH China Everbright International Ltd. China Railway Group Ltd. — ClassH AAC Technologies Holdings, Inc. China Railway Construction Corporation Ltd. — ClassH Shanghai Electric Group Company Ltd. — ClassH1 China National Building Material Company Ltd. — ClassH Yangzijiang Shipbuilding Holdings Ltd. China State Construction International Holdings Ltd. AviChina Industry & Technology Company Ltd. — ClassH China COSCO Holdings Company Ltd. — ClassH* Beijing Capital International Airport Company Ltd. — ClassH China International Marine Containers Group Co. Ltd. — ClassH China Shipping Container Lines Company Ltd. — ClassH* Haitian International Holdings Ltd. Sunny Optical Technology Group Company Ltd. Lee & Man Paper Manufacturing Ltd. Metallurgical Corporation of China Ltd. — ClassH* China Shanshui Cement Group Ltd.*,†††,2 BBMG Corp. — ClassH Tech Pro Technology Development Ltd.* Sinotrans Ltd. — ClassH China Machinery Engineering Corp. — ClassH Zoomlion Heavy Industry Science and Technology Company Ltd. — ClassH1 China Resources Cement Holdings Ltd. Shares Value COMMON STOCKS† - 99.7% (continued) Industrial - 6.7% (continued) China High Speed Transmission Equipment Group Co. Ltd.*,1 $ Xinjiang Goldwind Science & Technology Company Ltd. — ClassH China Shipping Development Co. Ltd. — ClassH China Lesso Group Holdings Ltd. China Zhongwang Holdings Ltd.1 Guangshen Railway Company Ltd. — ClassH SITC International Holdings Company Ltd. Dongfang Electric Corporation Ltd. — ClassH China Singyes Solar Technologies Holdings Ltd. CT Environmental Group Ltd. SIIC Environment Holdings Ltd.* Harbin Electric Company Ltd. — ClassH China Huarong Energy Company Ltd.*,1 Total Industrial Consumer, Cyclical - 6.4% Great Wall Motor Company Ltd. — ClassH Belle International Holdings Ltd. Dongfeng Motor Group Company Ltd. — ClassH Byd Company Ltd. — ClassH††,1 China Resources Enterprise Ltd. Haier Electronics Group Company Ltd. Brilliance China Automotive Holdings Ltd. GOME Electrical Appliances Holding Ltd. Shenzhou International Group Holdings Ltd. Geely Automobile Holdings Ltd. Air China Ltd. — ClassH Guangzhou Automobile Group Company Ltd. — ClassH Shanghai Pharmaceuticals Holding Company Ltd. — ClassH Sun Art Retail Group Ltd. Weichai Power Company Ltd. — ClassH ANTA Sports Products Ltd. China Southern Airlines Company Ltd. — ClassH Skyworth Digital Holdings Ltd. Intime Retail Group Company Ltd.1 Minth Group Ltd. Digital China Holdings Ltd. Guggenheim China All-Cap ETF SCHEDULE OF INVESTMENTS (Unaudited) May 31, 2015 Shares Value COMMON STOCKS† - 99.7% (continued) Consumer, Cyclical - 6.4% (continued) China Eastern Airlines Corporation Ltd. — ClassH* $ Xinyi Glass Holdings Ltd. China Travel International Investment Hong Kong Ltd. China Dongxiang Group Company Ltd.1 Li Ning Company Ltd.* Homeinns Hotel Group* Golden Eagle Retail Group Ltd. China Lodging Group Ltd. ADR* REXLot Holdings Ltd.1 Shanghai Jin Jiang International Hotels Group Co. Ltd. — ClassH Baoxin Auto Group Ltd. China ZhengTong Auto Services Holdings Ltd.1 Zhongsheng Group Holdings Ltd. Dah Chong Hong Holdings Ltd.1 Bosideng International Holdings Ltd. Ajisen China Holdings Ltd. Total Consumer, Cyclical Utilities - 3.2% China Resources Power Holdings Company Ltd. Huaneng Power International, Inc. — ClassH Beijing Enterprises Holdings Ltd. Guangdong Investment Ltd. China Gas Holdings Ltd. Beijing Enterprises Water Group Ltd.* China Resources Gas Group Ltd. Huadian Power International Corporation Ltd. — ClassH Datang International Power Generation Company Ltd. — ClassH China Power International Development Ltd. Huaneng Renewables Corporation Ltd. — ClassH Huadian Fuxin Energy Corporation Ltd. — ClassH China Oil & Gas Group Ltd. Total Utilities Technology - 3.2% NetEase, Inc. ADR Lenovo Group Ltd. Hanergy Thin Film Power Group Ltd.*,†† Semiconductor Manufacturing International Corp.* Kingsoft Corporation Ltd.1 TravelSky Technology Ltd. — ClassH NetDragon Websoft, Inc.1 Shares Value COMMON STOCKS† - 99.7% (continued) Technology - 3.2% (continued) Shunfeng International Clean Energy Ltd.* $ Shanda Games Ltd. ADR* Perfect World Company Ltd. ADR* Ju Teng International Holdings Ltd. Total Technology Basic Materials - 2.8% CITIC Ltd. Jiangxi Copper Company Ltd. — ClassH1 Zijin Mining Group Company Ltd. — ClassH Aluminum Corporation of China Ltd. — ClassH* Huabao International Holdings Ltd. Sinopec Shanghai Petrochemical Company Ltd. — ClassH* Nine Dragons Paper Holdings Ltd. Kingboard Chemical Holdings Ltd. China Molybdenum Co. Ltd. — ClassH China Hongqiao Group Ltd.1 Angang Steel Company Ltd. — ClassH Yingde Gases Group Company Ltd. China BlueChemical Ltd. — ClassH Maanshan Iron & Steel Company Ltd. — ClassH*,1 Zhaojin Mining Industry Company Ltd. — ClassH1 Kingboard Laminates Holdings Ltd. Dongyue Group Ltd. North Mining Shares Company Ltd. — ClassC* Total Basic Materials Diversified - 0.8% China Merchants Holdings International Company Ltd. Carnival Group International Holdings Ltd.* Total Diversified Total Common Stocks (Cost $45,450,074) RIGHTS - 0.0%** Hua Han Bio-Pharmaceutical Holdings Ltd. Expires 06/04/15†††,2 0 Total Rights (Cost $0) 0 Guggenheim China All-Cap ETF SCHEDULE OF INVESTMENTS (Unaudited) May 31, 2015 Shares Value SECURITIES LENDING COLLATERAL†,4 - 4.1% BNY Mellon Separately Managed Cash Collateral Account, 0.1047% $ Total Securities Lending Collateral (Cost $2,267,539) Total Investments - 103.8% (Cost $47,717,613) $ Other Assets & Liabilities, net - (3.8)% Total Net Assets - 100.0% $ * Non-income producing security. ** Less than 0.1%. † Value determined based on Level 1 inputs, unless otherwise noted —See Note 2. †† Value determined based on Level 2 inputs —See Note 2. ††† Value determined based on Level 3 inputs —See Note 2. 1 All or portion of this security is on loan at May 31, 2015 - See Note 4. 2 Security was fair valued by the Valuation Committeeat May 31, 2015. The total market value of fair valued securities amounts to $206,058 or 0.4%of total net assets. 3 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $344,864 0.6%of total net assets. These securities have been determined to be liquid under guidelines established by the Board of Trustees. 4 Securities lending collateral - See Note 4. ADR American Depositary Receipt Guggenheim China Technology ETF SCHEDULE OF INVESTMENTS (Unaudited) May 31, 2015 Shares Value COMMON STOCKS† - 99.8% Communications - 49.2% Tencent Holdings Ltd. $ Baidu, Inc. ADR* Alibaba Group Holding Ltd. ADR* Youku Tudou, Inc. ADR*,1 Qihoo 360 Technology Company Ltd. ADR* SINA Corp.* ZTE Corp. — ClassH YY, Inc. ADR*,1 Suncorp Technologies Ltd.* Sohu.com, Inc.* Bitauto Holdings Ltd. ADR* SouFun Holdings Ltd. ADR1 58.com, Inc. ADR* BYD Electronic International Company Ltd. Coolpad Group Ltd. Autohome, Inc. ADR* 21Vianet Group, Inc. ADR*,1 TCL Communication Technology Holdings Ltd.1 China Fiber Optic Network System Group Ltd.1 China Public Procurement Ltd.*,1 Renren, Inc. ADR*,1 V1 Group Ltd. Comba Telecom Systems Holdings Ltd.1 Weibo Corp ADR*,1 China All Access Holdings Ltd. Phoenix New Media Ltd. ADR* Pacific Online Ltd. Synertone Communication Corp. Total Communications Technology - 31.6% NetEase, Inc. ADR Lenovo Group Ltd. Semiconductor Manufacturing International Corp.*,1 Hanergy Thin Film Power Group Ltd.*,††,1 Kingsoft Corporation Ltd.1 TravelSky Technology Ltd. — ClassH NetDragon Websoft, Inc.1 Kingdee International Software Group Company Ltd. PAX Global Technology Ltd.* Chinasoft International Ltd.* Shunfeng International Clean Energy Ltd.* Perfect World Company Ltd. ADR*,1 Shanda Games Ltd. ADR* Ju Teng International Holdings Ltd. Shares Value COMMON STOCKS† - 99.8% (continued) Technology - 31.6% (continued) Tian Ge Interactive Holdings Ltd.2 $ Boyaa Interactive International Ltd. Cheetah Mobile Inc ADR*,1 Changyou.com Ltd. ADR* Shanghai Fudan Microelectronics Group Company Ltd. — ClassH China Mobile Games & Entertainment Group Ltd.1 TPV Technology Ltd.1 NQ Mobile, Inc. ADR*,1 China ITS Holdings Company Ltd.* Total Technology Industrial - 8.3% AAC Technologies Holdings, Inc. Sunny Optical Technology Group Company Ltd.1 Hi Sun Technology China Ltd.* Wasion Group Holdings Ltd. Truly International Holdings Ltd. Tongda Group Holdings Ltd. China Aerospace International Holdings Ltd. GCL New Energy Holdings Ltd.*,1 Kingwell Group Ltd.* Yingli Green Energy Holding Company Ltd. ADR* Total Industrial Energy - 5.7% GCL-Poly Energy Holdings Ltd.*,1 Xinyi Solar Holdings Ltd.1 Trina Solar Ltd. ADR*,1 JinkoSolar Holding Company Ltd. ADR*,1 JA Solar Holdings Company Ltd. ADR*,1 Total Energy Consumer, Cyclical - 1.7% Digital China Holdings Ltd.1 VST Holdings Ltd. Total Consumer, Cyclical Basic Materials - 1.7% Kingboard Chemical Holdings Ltd. Kingboard Laminates Holdings Ltd. Landing International Development Ltd.* Total Basic Materials Consumer, Non-cyclical - 1.4% China Innovationpay Group Ltd.* HC International, Inc.*,1 Goldpac Group Ltd. Anxin-China Holdings Ltd.*,††† Total Consumer, Non-cyclical Guggenheim China Technology ETF SCHEDULE OF INVESTMENTS (Unaudited) May 31, 2015 Shares Value COMMON STOCKS† - 99.8% (continued) Diversified - 0.2% Beijing Development HK Ltd.* $ Total Common Stocks (Cost $88,707,685) Shares Value SECURITIES LENDING COLLATERAL†,3 - 10.4% BNY Mellon Separately Managed Cash Collateral Account, 0.1047% $ Total Securities Lending Collateral (Cost $11,372,677) Total Investments - 110.2% (Cost $100,080,362) $ Other Assets & Liabilities, net - (10.2)% Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs, unless otherwise noted– See Note 2. †† Value determined based on Level 2 inputs – See Note 2. ††† Value determined based on Level 3 inputs – See Note 2. 1 All or portion of this security is on loan at May 31, 2015 – See Note 4. 2 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $497,072(cost $297,547), or 0.5%of total net assets. These securities have been determined to be liquid under guidelines established by the Board of Trustees. 3 Securities lending collateral – See Note 4. ADR American Depositary Receipt Guggenheim Emerging Markets Real Estate ETF SCHEDULE OF INVESTMENTS (Unaudited) May 31, 2015 Shares Value COMMON STOCKS† - 98.3% China - 21.0% China Overseas Land & Investment Ltd. $ China Resources Land Ltd. China Vanke Company Ltd. — ClassH* Sino-Ocean Land Holdings Ltd. Yuexiu Property Company Ltd. Carnival Group International Holdings Ltd.* Shenzhen Investment Ltd. Guangzhou R&F Properties Company Ltd. — ClassH* Poly Property Group Company Ltd. China South City Holdings Ltd. Franshion Properties China Ltd. Beijing Capital Land Ltd. — ClassH Shanghai Industrial Urban Development Group Ltd.* China Overseas Grand Oceans Group Ltd. Wanda Hotel Development Company Ltd.* Kaisa Group Holdings Ltd.*,†††,1,2 – Total China Cayman Islands - 15.8% Country Garden Holdings Company Ltd. Evergrande Real Estate Group Ltd.2 Shimao Property Holdings Ltd. Sunac China Holdings Ltd. Longfor Properties Company Ltd. KWG Property Holding Ltd. SOHO China Ltd. Greentown China Holdings Ltd.2 Agile Property Holdings Ltd. Shui On Land Ltd. Renhe Commercial Holdings Company Ltd.* Colour Life Services Group Company Ltd. E-House China Holdings Ltd. ADR Glorious Property Holdings Ltd.* Logan Property Holdings Company Ltd. Wuzhou International Holdings Ltd.* Fantasia Holdings Group Company Ltd. Yuzhou Properties Company Ltd.2 Hydoo International Holding Ltd. Total Cayman Islands Shares Value COMMON STOCKS† - 98.3% (continued) South Africa - 10.9% Growthpoint Properties Ltd. $ Redefine Properties Ltd.2 Resilient Property Income Fund Ltd. Hyprop Investments Ltd. Capital Property Fund Attacq Ltd.* Vukile Property Fund Ltd. Emira Property Fund S.A. Corporate Real Estate Fund Nominees Pty Ltd. Fountainhead Property Trust Arrowhead Properties Ltd. — ClassA Arrowhead Properties Ltd. — ClassB Total South Africa United Arab Emirates - 8.0% Emaar Properties PJSC Aldar Properties PJSC Deyaar Development PJSC* Union Properties PJSC Eshraq Properties Company PJSC* Total United Arab Emirates Philippines - 7.7% Ayala Land, Inc. SM Prime Holdings, Inc. Megaworld Corp. Robinsons Land Corp. Vista Land & Lifescapes, Inc. Belle Corp. 31 Total Philippines Mexico - 7.0% Fibra Uno Administracion S.A. de CV Mexico Real Estate Management S.A. de CV* PLA Administradora Industrial S de RL de CV* Corporation Inmobiliaria Vesta SAB de CV Concentradora Fibra Hotelera Mexicana S.A. de CV Prologis Property Mexico S.A. de CV* Concentradora Fibra Danhos S.A. de CV Fibra Shop Portafolios Inmobiliarios SAPI de CV Asesor de Activos Prisma SAPI de CV* Total Mexico Indonesia - 5.6% Lippo Karawaci Tbk PT Summarecon Agung Tbk PT Bumi Serpong Damai Tbk PT Ciputra Development Tbk PT Pakuwon Jati Tbk PT Guggenheim Emerging Markets Real Estate ETF SCHEDULE OF INVESTMENTS (Unaudited) May 31, 2015 Shares Value COMMON STOCKS† - 98.3% (continued) Indonesia - 5.6% (continued) Alam Sutera Realty Tbk PT $ Modernland Realty Tbk PT Kawasan Industri Jababeka Tbk PT Lippo Cikarang Tbk PT* Intiland Development Tbk PT Sentul City Tbk PT Total Indonesia Thailand - 4.2% Central Pattana PCL Land & Houses PCL Hemaraj Land and Development PCL Bangkok Land PCL Pruksa Real Estate PCL Quality Houses PCL Supalai PCL WHA Corporation PCL* Sansiri PCL LPN Development PCL TICON Industrial Connection PCL — ClassF U City PCL — ClassF* Country Group Development PCL* Total Thailand Malaysia - 3.8% KLCCP Stapled Group IOI Properties Group BHD Sunway BHD IGB Real Estate Investment Trust SP Setia BHD Group UEM Sunrise BHD Sunway Real Estate Investment Trust Eastern & Oriental BHD Mah Sing Group BHD CapitaMalls Malaysia Trust IGB Corporation BHD Sunway Construction Group BHD*,†††,1 Total Malaysia Taiwan, Province of China - 3.7% Highwealth Construction Corp.* Ruentex Development Company Ltd. Huaku Development Company Ltd. Prince Housing & Development Corp. Chong Hong Construction Company Ltd. Radium Life Tech Company Ltd.* Farglory Land Development Company Ltd. Hung Sheng Construction Ltd.* Kindom Construction Corp. Total Taiwan, Province of China Shares Value COMMON STOCKS† - 98.3% (continued) Brazil - 3.7% BR Malls Participacoes S.A. $ Multiplan Empreendimentos Imobiliarios S.A. BR Properties S.A. Iguatemi Empresa de Shopping Centers S.A. Aliansce Shopping Centers S.A. LPS Brasil Consultoria de Imoveis S.A. Total Brazil Egypt - 1.8% Talaat Moustafa Group Medinet Nasr Housing* Six of October Development & Investment* Palm Hills Developments SAE* Total Egypt Qatar - 1.5% Barwa Real Estate Co. United Development Company QSC Total Qatar Turkey - 1.5% Emlak Konut Gayrimenkul Yatirim Ortakligi AS Chile - 0.8% Parque Arauco S.A. Russian Federation - 0.3% LSR Group GDR Morocco - 0.3% Douja Promotion Groupe Addoha S.A. Alliances Developpement Immobilier S.A. 85 Total Morocco Poland - 0.3% Globe Trade Centre S.A.* Greece - 0.2% Grivalia Properties REIC Guernsey - 0.2% Etalon Group Ltd. GDR Total Common Stocks (Cost $2,427,362) EXCHANGE-TRADED FUNDS †- 1.0% Market Vectors India Small-Capital Index ETF Total Exchange-Traded Funds (Cost $25,329) Guggenheim Emerging Markets Real Estate ETF SCHEDULE OF INVESTMENTS (Unaudited) May 31, 2015 Shares Value SECURITIES LENDING COLLATERAL†,3 - 5.8% BNY Mellon Separately Managed Cash Collateral Account, 0.1387% $ $ Total Securities Lending Collateral (Cost $150,537) $ Total Investments - 105.1% (Cost $2,603,228) $ Other Assets & Liabilities, net - (5.1)% Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs, unless otherwise noted —See Note 2. ††† Value determined based on Level 3 inputs —See Note 2. 1 Security was fair valued by the Valuation Committeeat May 31, 2015. The total market value of fair valued securities amounts to $105 or less than 0.1%of total net assets. 2 All or portion of this security is on loan at May 31, 2015 - See Note 4. 3 Securities lending collateral - See Note - 4. ADR American Depositary Receipt GDR Global Depositary Receipt Guggenheim Solar ETF SCHEDULE OF INVESTMENTS (Unaudited) May 31, 2015 Shares Value COMMON STOCKS† - 99.8% United States - 41.2% SunEdison, Inc.*,1 $ SolarCity Corp.*,1 First Solar, Inc.* TerraForm Power, Inc. — ClassA SunPower Corp. — ClassA*,1 Advanced Energy Industries, Inc.* Vivint Solar, Inc.*,1 Enphase Energy, Inc.*,1 Total United States Cayman Islands - 33.2% GCL-Poly Energy Holdings Ltd.1 Xinyi Solar Holdings Ltd.1 Trina Solar Ltd. ADR*,1 Shunfeng International Clean Energy Ltd.* JinkoSolar Holding Company Ltd. ADR*,1 JA Solar Holdings Company Ltd. ADR*,1 Hanwha SolarOne Co. Ltd.*,1 Comtec Solar Systems Group Ltd.* Daqo New Energy Corp.*,1 Yingli Green Energy Holding Company Ltd. ADR*,1 Total Cayman Islands Bermuda - 6.6% Hanergy Thin Film Power Group Ltd.*,††,1 Shares Value COMMON STOCKS† - 99.8% (continued) Bermuda - 6.6% (continued) China Singyes Solar Technologies Holdings Ltd.1 $ Total Bermuda Canada - 5.1% Canadian Solar, Inc.*,1 5N Plus, Inc.* Total Canada Switzerland - 3.8% Meyer Burger Technology AG*,1 United Kingdom - 3.7% Abengoa Yield plc1 Germany - 2.3% SMA Solar Technology AG1 Norway - 2.3% REC Silicon ASA*,1 British Virgin Islands - 1.6% ReneSola Ltd. ADR*,1 Total Common Stocks (Cost $407,674,606) SECURITIES LENDING COLLATERAL†,2 - 42.2% BNY Mellon Separately Managed Cash Collateral Account, 0.1047% Total Securities Lending Collateral (Cost $153,286,942) Total Investments - 142.0% (Cost $560,961,548) $ Other Assets & Liabilities, net - (42.0)% Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs, unless otherwise noted —See Note 2. †† Value determined based on Level 2 inputs —See Note 2. 1 All or portion of this security is on loan at May 31, 2015 - See Note 4. 2 Securities lending collateral - See Note 4. ADR American Depositary Receipt plc Public Limited Company Guggenheim S&P Global Water Index ETF SCHEDULE OF INVESTMENTS (Unaudited) May 31, 2015 Shares Value COMMON STOCKS† - 99.4% United States - 30.7% American Water Works Company, Inc. $ Danaher Corp. Xylem, Inc. IDEX Corp. Aqua America, Inc. Rexnord Corp.* Mueller Industries, Inc. Tetra Tech, Inc. American States Water Co. Watts Water Technologies, Inc. — ClassA Mueller Water Products, Inc. — ClassA Franklin Electric Company, Inc. Itron, Inc.* California Water Service Group Calgon Carbon Corp. Lindsay Corp.1 Badger Meter, Inc. Aegion Corp. — ClassA* Advanced Drainage Systems, Inc. Gorman-Rupp Co. Connecticut Water Service, Inc. Total United States United Kingdom – 23.9% Pentair plc United Utilities Group plc Severn Trent plc Pennon Group plc Halma plc Rotork plc Total United Kingdom France - 9.0% Veolia Environnement S.A. Suez Environnement Co. Total France Switzerland - 8.5% Geberit AG Sulzer AG Total Switzerland China – 8.3% China Everbright International Ltd. Guangdong Investment Ltd. Beijing Enterprises Water Group Ltd. Shares Value COMMON STOCKS† - 99.4% (continued) China – 8.3% (continued) Kangda International Environmental Company Ltd.*,2 China Water Affairs Group Ltd.1 China Water Industry Group Ltd.* Total China Sweden - 3.1% Alfa Laval AB Japan - 2.8% Kurita Water Industries Ltd. Ebara Corp. Total Japan Netherlands - 2.7% Aalberts Industries N.V. Arcadis N.V. Total Netherlands South Korea - 2.5% Coway Company Ltd. Austria - 2.4% Andritz AG Italy - 1.7% Hera SpA Interpump Group SpA Total Italy Israel - 1.6% Israel Chemicals Ltd. Brazil - 1.2% Cia de Saneamento Basico do Estado de Sao Paulo ADR Spain - 0.7% Fomento de Construcciones y Contratas S.A.*,1 Singapore - 0.3% SIIC Environment Holdings Ltd.* Total Common Stocks (Cost $291,807,044) Shares Value SECURITIES LENDING COLLATERAL†,3 - 0.8% BNY Mellon Separately Managed Cash Collateral Account, 0.1046% Total Securities Lending Collateral (Cost $3,155,134) Total Investments - 100.2% (Cost $294,962,178) $ Other Assets & Liabilities, net - (0.2)% Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs — See Note 2. 1 All or portion of this security is on loan at May 31, 2015 —- See Note 4. 2 Security is a 144A or Section 4(a)(2) security.The total market value of 144A or Section 4(a)(2) securities is $1,193,947, or 0.3% of total net assets. These securities have been determined to be liquid under guidelines established by the Board of Trustees. 3 Securities lending collateral — See Note 4. ADR American Depositary Receipt plc Public Limited Company Guggenheim S&P High Income Infrastructure ETF SCHEDULE OF INVESTMENTS (Unaudited) May 31, 2015 Shares Value COMMON STOCKS† - 99.6% United States - 19.3% Williams Companies, Inc. $ Kinder Morgan, Inc. Pepco Holdings, Inc. PPL Corp. Southern Co. CenterPoint Energy, Inc. Consolidated Edison, Inc. FirstEnergy Corp. Entergy Corp. Exelon Corp. American Electric Power Company, Inc. SCANA Corp. Total United States Australia - 15.4% Sydney Airport Transurban Group AusNet Services APA Group AGL Energy Ltd. Total Australia China - 13.3% Jiangsu Expressway Company Ltd. — ClassH Zhejiang Expressway Company Ltd. — ClassH CLP Holdings Ltd. Power Assets Holdings Ltd. Total China Spain - 8.2% Abertis Infraestructuras S.A. Endesa S.A. Iberdrola S.A. Gas Natural SDG S.A. Total Spain Italy - 8.1% Atlantia SpA Snam SpA1 Terna Rete Elettrica Nazionale SpA Total Italy United Kingdom - 7.8% Centrica plc SSE plc National Grid plc Severn Trent plc United Utilities Group plc Total United Kingdom Shares Value COMMON STOCKS† - 99.6% (continued) Canada - 7.0% Pembina Pipeline Corp. $ TransCanada Corp. Total Canada Singapore - 6.0% Hutchison Port Holdings Trust — ClassU SATS Ltd. SIA Engineering Company Ltd. Total Singapore France - 4.9% GDF Suez Electricite de France S.A. Suez Environnement Co. Total France New Zealand - 3.7% Mighty River Power Ltd. Contact Energy Ltd. Infratil Ltd. Z Energy Ltd. Total New Zealand Portugal - 1.8% EDP - Energias de Portugal S.A. ADR Finland - 1.7% Fortum Oyj Germany - 1.7% E.ON SE Austria - 0.7% Verbund AG Total Common Stocks (Cost $2,511,179) PREFERRED STOCKS† - 0.3% Utilities - 0.3% RWE AG Total Preferred Stocks (Cost $9,988) SECURITIES LENDING COLLATERAL†,2 - 2.0% BNY Mellon Separately Managed Cash Collateral Account, 0.1000% Total Securities Lending Collateral (Cost $50,752) Total Investments - 101.9% (Cost $2,571,919) $ Other Assets & Liabilities, net - (1.9)% Total Net Assets - 100.0% $ † Value determined based on Level 1 inputs — See Note 2. 1 All or portion of this security is on loan at May 31, 2015 — See Note 4. 2 Securities lending collaterall — See Note 4. ADR American Depositary Receipt plc Public Limited Company NOTES TO SCHEDULE OF INVESTMENTS (Unaudited) For information on the Claymore Exchange–Traded Fund Trust 2’s (the “Trust”) policy regarding valuation of investments and other significant accounting policies, please refer to the Trust’s most recent semiannual or annual shareholder report. 1. Significant Accounting Policies The following significant accounting policies are in conformity with U.S. generally accepted accounting principles ("GAAP") and are consistently followed by the Trust. This requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. All time references are based on Eastern Time. The Board of Trustees of the Funds (the “Board”) has adopted policies and procedures for the valuation of the Funds’ investments (the “Valuation Procedures”). Pursuant to the Valuation Procedures, the Board has delegated to a valuation committee, consisting of representatives from Guggenheim’s investment management, fund administration, legal and compliance departments (the “Valuation Committee”), the day-to-day responsibility for implementing the Valuation Procedures, including, under most circumstances, the responsibility for determining the fair value of the Funds’ securities or other assets. Valuations of the Funds’ securities are supplied primarily by pricing services appointed pursuant to the processes set forth in the Valuation Procedures. The Valuation Committee convenes monthly, or more frequently as needed and will review the valuation of all assets which have been fair valued for reasonableness. The Funds’ officers, through the Valuation Committee and consistent with the monitoring and review responsibilities set forth in the Valuation Procedures, regularly review procedures used by, and valuations provided by, the pricing services. Equity securities listed on an exchange (New York Stock Exchange (“NYSE”) or American Stock Exchange) are valued at the last quoted sale price as of the close of U.S. business on the NYSE, usually 4:00 p.m. Eastern time on the valuation date. Equity securities listed on the NASDAQ market system are valued at the NASDAQ Official Closing Price on the valuation date, which may not necessarily represent the last sale price. If there has been no sale on such exchange or NASDAQ on such day, the security is valued at the mean of the most recent bid and ask prices on such day. Open-end investment companies (“Mutual Funds”) are valued at their NAV as of the close of business on the valuation date. Exchange traded funds (“ETFs”) and closed-end investment companies are valued at the last quoted sales price. Debt securities with a maturity of greater than 60 days at acquisition are valued at prices that reflect broker/dealer supplied valuations or are obtained from independent pricing services, which may consider the trade activity, treasury spreads, yields or price of bonds of comparable quality, coupon, maturity, and type, as well as prices quoted by dealers who make markets in such securities. Short-term securities with remaining maturities of 60 days or less are valued at market price, or if a market price is not available, at amortized cost, provided such amount approximates market value. Money market funds are valued at net asset value. Generally, trading in foreign securities markets is substantially completed each day at various times prior to the close of the NYSE. The values of foreign securities are determined as of the close of such foreign markets or the close of the NYSE, if earlier. All investments quoted in foreign currency are valued in U.S. dollars on the basis of the foreign currency exchange rates prevailing at the close of U.S. business at 4:00 p.m. Eastern time.Investments in foreign securities may involve risks not present in domestic investments. The Valuation Committee will determine the current value of such foreign securities by taking into consideration certain factors which may include those discussed above, as well as the following factors, among others: the value of the securities traded on other foreign markets, ADR trading, closed-end fund trading, foreign currency exchange activity, and the trading prices of financial products that are tied to foreign securities such as World Equity Benchmark Securities. In addition, under the Valuation Procedures, the Valuation Committee and Guggenheim Funds Investment Advisors, LLC (“GFIA” or the “Investment Adviser”) are authorized to use prices and other information supplied by a third party pricing vendor in valuing foreign securities. Investments for which market quotations are not readily available are fair valued as determined in good faith by the Investment Adviser, subject to review by the Valuation Committee, pursuant to methods established or ratified by the Board. Valuations in accordance with these methods are intended to reflect each security’s (or asset’s) “fair value.” Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker/dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). 2. Fair Value Measurement In accordance with GAAP, fair value is defined as the price that the Funds would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. GAAP establishes a three-tier fair value hierarchy based on the types of inputs used to value assets and liabilities and requires corresponding disclosure. The hierarchy and the corresponding inputs are summarized below: Level 1 — quoted prices in active markets for identical assets or liabilities. Level 2 — significant other observable inputs (for example quoted prices for securities that are similar based on characteristics such as interest rates, prepayment speeds, credit risk, etc.). Level 3— significant unobservable inputs based on the best information available under the circumstances, to the extent observable inputs are not available, which may include assumptions. The types of inputs available depend on a variety of factors, such as the type of security and the characteristics of the markets in which it trades, if any. Fair valuation determinations that rely on fewer or no observable inputs require greater judgment. Accordingly, fair value determinations for Level 3 securities require the greatest amount of judgment. The following tables summarize the inputs used to value the Funds’ investments as of May 31, 2015: Level 1 Investments In Securities Level 2 Investments In Securities Level 3 Investments In Securities Total Assets Guggenheim China All-Cap ETF Guggenheim China Technology ETF Guggenheim Emerging Markets Real Estate ETF - Guggenheim Solar ETF - Guggenheim S&P Global Water Index ETF - - Guggenheim S&P High Income Infrastructure ETF - - Independent pricing services are used to value a majority of the Funds’ investments. When values are not available from a pricing service, they will be determined under the valuation policies that have been reviewed and approved by the Board. In any event, values are determined using a variety of sources and techniques, including: market prices; broker quotes; and models which derive prices based on inputs such as prices of securities with comparable maturities and characteristics or based on inputs. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The suitability of the techniques and sources employed to determine fair valuation are regularly monitored and subject to change. The following is a summary of significant unobservable inputs used in the fair valuation of assets and liabilities categorized within Level 3 of the fair value hierarchy: Fund Category Ending Balance at5/31/15 Valuation Technique Unobservable Inputs Guggenheim China All-Cap ETF Common Stocks Last Trade with Adjustments 25%-100% Discount Rights - Model Price Indicative Quote Guggenheim China Technology ETF Common Stocks Last Trade with Adjustments 25% Discount Guggenheim Emerging Markets Real Estate ETF Common Stocks Model Price Indicative Quote Guggenheim Emerging Markets Real Estate ETF Common Stocks
